Citation Nr: 1418920	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headache disability, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. All, Associate Counsel




INTRODUCTION

The Veteran had active military service in the United States Air Force from August 1973 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By a January 2012 decision, the Board denied the Veteran's claim of service connection for bilateral hearing loss and remanded the claim of service connection for migraine headache disability, to include as secondary to service-connected tinnitus, for additional development.  In November 2012, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) denying the Veteran's claim.  As will be discussed below, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for migraine headache disability, to include as secondary to her service-connected tinnitus.  The Veteran asserts that she has suffered from migraine headaches since service and maintains that her tinnitus exacerbates her headache symptoms.  See October 2008 statement.

In January 2012, the Veteran was afforded a VA examination to determine whether her migraine headache disability was directly related to service or secondarily related to her service-connected tinnitus.  At the examination, the Veteran stated that during service she worked as a jet engine mechanic and was exposed to loud noise on a daily basis, without hearing protection.  The Veteran "correlate[d] the onset of her headaches condition with her work in the military" and reported "suffer[ing] from headache since that time."  The examiner opined, with regard to direct service connection, that the Veteran's migraine headache disability was less likely than not incurred in or caused by military service.  The examiner's stated rationale was that it was not possible to determine the onset of the Veteran's disability without documentation of headaches in the service medical records.

As an initial matter, the lack of medical documentation is not a sufficient rationale for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection); see also Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disability is not diagnosed during service or for many years afterwards, service connection may still be warranted).  Furthermore, an examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23   (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Here, the examiner's opinion relied on the absence of service medical records and failed to address the Veteran's lay statements regarding onset of symptoms.  Thus, the Board finds the examiner's opinion regarding direct service connection to be inadequate.

As to secondary service connection, the examiner opined that it was less likely as not that the Veteran's migraine headache disability was "proximately due to or the result of the Veteran's service-connected condition."  The examiner stated that there was "no competent medical literature supporting a correlation between migraine headaches and tinnitus."  See February 2012 addendum opinion.  The examiner, however, failed to offer an opinion regarding the second prong of secondary service connection claims-whether the Veteran's migraine headache disability was aggravated by her service-connected tinnitus.  Both prongs must be addressed by the examiner under a theory of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Thus, the Board finds the examiner's opinion regarding secondary service connection to be inadequate.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).
 
In light of the foregoing, the Board must remand for additional development.  To ensure that the necessary medical opinions are obtained, the Board requests that the examiner use the specific language emphasized in the directives below when offering the sought after opinions.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriately qualified VA examiner for an addendum opinion.  The entire claims file and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner selected to write the opinion.

After reviewing the record, the examiner must offer all of the following opinions (using the emphasized language):

(a) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's migraine headache disability was incurred in or is otherwise related to her active service.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's migraine headache disability was caused by or due to her service-connected tinnitus.

(c) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's migraine headache disability was aggravated or chronically worsened by her service-connected tinnitus.

A rationale must be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the requested opinions have been obtained, they should be reviewed to insure compliance with the directives of this remand.  If an opinion is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, a SSOC should be furnished to the Veteran and her representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



